DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September  has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on September 28, 2021.

The application has been amended as follows: 
Please amend claims 1 and 3 as follows.
Please cancel claims 6, 17 and 18.


Claim 1. A steel body constituting by a steel consisting of: 
0.40 % by mass or more and 0.45 % by mass or less of carbon (C); 
0.50 % by mass or more and 0.80 % by mass or less of silicon (Si); 
1.00 % by mass or more and 1.30 % by mass or less of manganese (Mn); 
0.001 % by mass or more and 0.005 % by mass or less of sulfur (S); 
2.90 % by mass or more and 3.80 % by mass or less of chromium (Cr); 
0.20 % by mass or more and 0.40 % by mass or less of molybdenum (Mo); and 
a balance consisting of iron and one or more unavoidable impurities with 0.020 % by mass or less of phosphorous (P), 

wherein the steel has an ideal critical diameter DI defined by Equation (1) of 600 or more:
            
                D
                I
                =
                7
                ·
                
                    
                        
                            
                                %
                                 
                                C
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                ·
                
                    
                        1
                        +
                        0.64
                        ·
                        %
                         
                        S
                        i
                    
                
                ·
                
                    
                        1
                        +
                        4.1
                        ·
                        %
                         
                        M
                        n
                    
                
                ·
                
                    
                        1
                        +
                        2.83
                        ·
                        %
                         
                        P
                    
                
                ·
                
                    
                        1
                        -
                        0.62
                        ·
                        %
                         
                        S
                    
                
                ·
                
                    
                        1
                        +
                        2.33
                        ·
                        %
                         
                        C
                        r
                    
                
                ·
                
                    
                        1
                        +
                        3.14
                        ·
                        %
                         
                        M
                        o
                    
                
            
                                      (1) wherein % is by mass, and 
wherein the steel body is a rod having a diameter of at least 150 mm, and 
a hardness (HRC) of an entire cross section of the steel body is within the range of from 49 to 54 HRC.

Claim 3. A chisel constituted by a steel consisting of: 
0.40 % by mass or more and 0.45 % by mass or less of carbon (C); 
0.50 % by mass or more and 0.80 % by mass or less of silicon (Si); 
1.00 % by mass or more and 1.30 % by mass or less of manganese (Mn); 
0.001 % by mass or more and 0.005 % by mass or less of sulfur (S); 
2.90 % by mass or more and 3.80 % by mass or less of chromium (Cr); 
0.20 % by mass or more and 0.40 % by mass or less of molybdenum (Mo); and 
a balance consisting of iron and one or more unavoidable impurities with 0.020 % by mass or less of phosphorous (P), 

wherein the steel has an ideal critical diameter DI defined by Equation (1) of 600 or more:
            
                D
                I
                =
                7
                ·
                
                    
                        
                            
                                %
                                 
                                C
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                ·
                
                    
                        1
                        +
                        0.64
                        ·
                        %
                         
                        S
                        i
                    
                
                ·
                
                    
                        1
                        +
                        4.1
                        ·
                        %
                         
                        M
                        n
                    
                
                ·
                
                    
                        1
                        +
                        2.83
                        ·
                        %
                         
                        P
                    
                
                ·
                
                    
                        1
                        -
                        0.62
                        ·
                        %
                         
                        S
                    
                
                ·
                
                    
                        1
                        +
                        2.33
                        ·
                        %
                         
                        C
                        r
                    
                
                ·
                
                    
                        1
                        +
                        3.14
                        ·
                        %
                         
                        M
                        o
                    
                
            
                                           (1) wherein % is by mass, and 
wherein the chisel has a diameter of at least 150 mm, and 
a hardness (HRC) of an entire cross section of the chisel vertical to an axial direction of the chisel is within the range of from 49 to 54 HRC.

Allowable Subject Matter
Claims 1-16 and 19-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely independent claims 1 and 3, require a steel body (claim 1) and a chisel (claim 3) constituted by a steel with a compositional range for a closed group of its constituent elements due to the transitional term “consisting of” and require that the constituent elements satisfy Equation (1) with a value of 600 or more. In addition, instant claims require the steel body to be a rod, the steel body and the chisel to have a diameter of at least 150 mm and the hardness of an entire cross section to be within the range of from 49 to 59 HRC.
The prior art of record, US 2015/0259771 A1 of Vartanov (US’771) teaches [0002] “a high strength low alloy steel for the automotive and other industries and method of manufacturing” wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the (Fig. 1, [0007]-[0014], [0025]-[0050]) ranges of various elements of the alloy (C, Si, Mn, S, Cr, Mo, Fe, P) of the prior art. However, the prior art fails to explicitly teach or render obvious all of the limitations of the instant claims namely the hardness being within the claimed range of the entire cross section of the steel body or chisel with the diameter of at least 150 mm. Specifically, the prior art teaches “[0127] In the QT condition, core and surface hardness of the components of the New Steel is HRC 59 vs. surface hardness of HRC 59-61 and core hardness of HRC 40-41 of the carburized, quenched, and tempered SAE 8620, 4320, and 9310 steels.” which means that the treatment causes the surface to be more hardened than the core meaning that the uniformity across the cross section as claimed in the instant claims are not met. In addition, Applicant sets forth the criticality of the claimed formulaic expression, Equation (1) with a DI value of 600 or more by providing Example A, Example B, Comparative Example C and Comparative Example D that have DI values of 680, 642, 123 and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733